J-S26026-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                     IN THE SUPERIOR COURT OF
                                                       PENNSYLVANIA
                            Appellee

                       v.

CHRISTOPHER CLARENCE YELVERTON

                            Appellant                 No. 3384 EDA 2014


       Appeal from the Judgment of Sentence entered October 23, 2014
                In the Court of Common Pleas of Bucks County
               Criminal Division at No: CP-09-CR-0001105-2014


BEFORE: OLSON, STABILE, and STRASSBURGER,* JJ.

MEMORANDUM BY STABILE, J.:                              FILED JUNE 20, 2016

        Appellant, Christopher Clarence Yelverton, appeals from the judgment

of sentence entered in the Court of Common Pleas of Bucks County on

October 23, 2014 following his convictions of possession of a firearm,

carrying a firearm without a license, and possession of a controlled

substance.1 Upon review, we affirm.

        The trial court summarized the relevant facts as follows.

              On September 27, 2013, Defendant Christopher Clarence
        Yelverton was arrested by Pennsylvania State Troopers Preston
        Gray and Jeffrey Hand, and charged with Manufacture, Delivery
        or Possession with Intent to Deliver, Theft by Unlawful Taking,
____________________________________________


*
    Retired Senior Judge assigned to the Superior Court.
1
 Respectively, 18 Pa.C.S.A. § 6105(a)(1), 6106(a)(1), and 35 P.S. § 780-
113(a)(16).
J-S26026-16


       Receiving Stolen Property, Possession of a Firearm, Firearms Not
       to be Carried Without a License, Possession of a Controlled
       Substance and two summary motor vehicle offenses, Driving
       Without a License and Disregard of Traffic Lane.[2]

             The matter was fixed for trial on October 20, 2014. On the
       day of trial, the Commonwealth withdrew Counts Two (Theft by
       Unlawful Taking) and Three (Receiving Stolen Property). A
       Suppression Hearing preceded a waiver trial, and this [c]ourt
       upheld the search and seizure of the quantity of marijuana and a
       firearm found in a bag in the trunk of the vehicle which
       defendant was driving, and which was titled in the name of his
       passenger, Tyrickah Cooper. The [c]ourt sustained the
       suppression motion on certain statements and the case
       proceeded to a waiver trial on the same day. . . .

        ....

             At the conclusion of the Suppression Hearing, we made the
       following findings of fact and conclusions of law (in part):

              . . . On September 27, 2013 shortly after midnight
              [Appellant] was operating a motor vehicle in
              Bensalem Township when he was observed by
              Troopers Gray and Hand, Pennsylvania State Police.

                    [] The court observed on a video the driving of
              the vehicle by the person who turned out to be
              [Appellant] of the Chevy Malibu and observed what
              the [c]ourt believes was erratic driving from the far
              right side of the lane in which he was operating his
              vehicle in rapid motion to the left side of the lane in
              which he was operating his vehicle, on both
              occasions crossing the solid white line that
              delineated the lane that he was in.

Trial Court Opinion, 10/14/15, at 1-2 (footnotes omitted).

____________________________________________


2
 Respectively, 35 P.S. § 780-113(a)(30), 18 Pa.C.S.A. § 3921(a), 3925(a),
6105(a)(1), 6106(a)(1), 35 P.S. § 780-113(a)(16), 75 Pa.C.S.A. § 1501(a),
3309(1).



                                           -2-
J-S26026-16



      On appeal, Appellant raises only one issue: “Did the trial court err in

failing   to   suppress   physical   evidence   that   was   discovered   after   an

unconstitutional traffic stop?” Appellant’s Brief at 4.

      In reviewing a challenge to an order denying suppression of evidence,

our standard of review is limited to determining

      whether [the trial court’s] factual findings are supported by the
      record and whether [its] legal conclusions drawn from those
      facts are correct. When reviewing the rulings of a [trial] court,
      the appellate court considers only the evidence of the
      prosecution and so much of the evidence for the defense as
      remains uncontradicted when read in the context of the record
      as a whole. When the record supports the findings of the [trial]
      court, we are bound by those facts and may reverse only if the
      legal conclusions drawn therefrom are in error.

Commonwealth v. Griffin, 116 A.3d 1139, 1142 (Pa. Super. 2015)

(citation omitted). Our scope of review is limited to the evidence presented

at the suppression hearing. In the interest of L.J., 79 A.3d 1073, 1088-89

(Pa. 2013).

      When the detention of a driver cannot serve an investigatory purpose,

this Court has clarified the quantum of cause necessary for an officer to stop

a vehicle as follows.

      In such an instance, it is encumbent [sic] upon the officer to
      articulate specific facts possessed by him, at the time of the
      questioned stop, which would provide probable cause to believe
      that the vehicle or the driver was in violation of some provision
      of the [Motor Vehicle] Code.

Commonwealth v. Feczko, 10 A.3d 1285, 1291 (Pa. Super. 2010) (citation

and quotation marks omitted).



                                        -3-
J-S26026-16



       Appellant argues only that “[t]he Pennsylvania State Police did not

have probable cause to effect a traffic stop on the vehicle that Appellant was

operating.” Appellant’s Brief at 7. Appellant alleges that the police needed

to have probable cause to initially stop Appellant, as the basis for the stop

was an alleged violation of 75 Pa.C.S.A. § 3309(1), an offense for which no

further investigation is necessary.3 Appellant’s Brief at 9. Accordingly, our

current analysis is limited to the legality of the initial traffic stop.

       At the suppression hearing, Trooper Jeffrey Hand testified that the

abrupt swerve made by Appellant’s vehicle out of its lined lane of travel

around 12:10 a.m. led him to believe Section 3309 of the Motor Vehicle

Code had been violated. N.T. Suppression Hearing, 10/20/14, at 6-11. The

trial court, as a part of the suppression hearing, observed the video of the

Appellant’s driving and concluded that the driving was “erratic”. As stated,

the trial court noted Appellant’s vehicle moved from the far right side of the

lane in “rapid” motion to the left side of the lane crossing the solid white line
____________________________________________


3
       Whenever any roadway has been divided into two or more
       clearly marked lanes for traffic the following rules in addition to
       all others not inconsistent therewith shall apply:

              (1)    Driving within single lane.--A vehicle shall
                     be driven as nearly as practicable entirely
                     within a single lane and shall not be moved
                     from the lane until the driver has first
                     ascertained that the movement can be made
                     with safety.

75 Pa.C.S.A. § 3309(1).



                                           -4-
J-S26026-16



that delineated the lane in which he was traveling. Whether an officer

possesses probable cause to stop a vehicle for a violation of this section

depends largely upon on whether a driver’s movement from his lane is done

safely. Commonwealth v. Cook, 865 A.2d 869 (Pa. Super. 2004), citing

Commonwealth v. Gleason, 785 A.2d 983 (Pa. 2001).                Based on the

record of the suppression hearing, we conclude the trooper articulated

specific facts possessed by him, at the time of the questioned stop, which

would provide probable cause to believe that Appellant was driving unsafely

outside of his lane of travel in violation of Section 3309(1). Appellant was

driving erratically and swiftly moving from the right side of his lane to the

left side crossing the white lane delineators each time. As such, the record

supports the trial court’s factual findings and its determination that the stop

was based on probable cause. N.T. Suppression Hearing, 10/23/14, at 55.

The initial traffic stop of Appellant’s vehicle was therefore lawful, and

Appellant’s argument fails. Cf. Gleason (crossing the solid white fog line two

times by six to eight inches over a distance of approximately one quarter

mile, did not establish probable cause of a violation of Section 3309(1)).

      As Appellant is not entitled to relief on his only issue raised on appeal,

we affirm his judgment of sentence.

      Judgment of sentence affirmed.




                                      -5-
J-S26026-16




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/20/2016




                          -6-